Exhibit 10(c)

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of the 14th day of
August, 2003, by and between Parker-Hannifin Corporation, an Ohio corporation
(the “Company”), and                                  (the “Indemnitee”).

 

RECITALS

 

A. The Indemnitee is presently serving as a member (a “Director”) of the board
of directors (the “Board”) of the Company and the Company desires the Indemnitee
to continue in that capacity. The Indemnitee is willing, subject to certain
conditions including the execution and performance of this Agreement by the
Company, to continue in that capacity.

 

B. In addition to the indemnification to which the Indemnitee is entitled under
the Regulations of the Company (as in effect on the date hereof, the
“Regulations”), the Company has obtained, at its sole expense, insurance
protecting the Company and its officers and directors including the Indemnitee
against certain losses arising out of actual or threatened actions, suits, or
proceedings to which such persons may be made or threatened to be made parties.
However, as a result of circumstances having no relation to, and beyond the
control of, the Company and the Indemnitee, there can be no assurance of the
continuation or renewal of that insurance.

 

Accordingly, and in order to induce the Indemnitee to continue to serve in the
Indemnitee’s present capacity, the Company and the Indemnitee agree as follows:

 

1.   Continued Service. The Indemnitee shall continue to serve at the will of
the Company as a Director of the Company so long as the Indemnitee is duly
elected and qualified in accordance with the Regulations or until the Indemnitee
resigns in writing in accordance with applicable law. This Agreement shall not
be deemed either an employment contract or a contract for continued services
between the Company or any of its Affiliates and the Indemnitee.

 

2.   Indemnification.

 

  (a)   The Company shall indemnify and hold harmless the Indemnitee to the
fullest extent permitted by the laws of the State of Ohio in effect on the date
hereof or as such laws may from time to time hereafter be amended to increase
the scope of such permitted indemnification, if or when the Indemnitee was or is
a party, or is threatened to be made a party, to any threatened, pending, or
completed action, suit, or proceeding, whether civil, criminal, administrative,
or investigative (other than an action by or in the right of the Company), by
reason of the fact that the Indemnitee is or was a Director, officer, employee,
or agent of the Company, or is or was serving at the request of the Company as a
director, trustee, officer, employee, member, manager, or agent of another
corporation, domestic or foreign, nonprofit or for profit, a limited liability
company, or a

 



--------------------------------------------------------------------------------

partnership, joint venture, trust, or other enterprise, or by reason of any
action alleged to have been taken or omitted in any such capacity, against any
and all expenses, including attorney’s fees, judgments, fines and amounts paid
in settlement (collectively, “Expenses”), actually and reasonably incurred by
the Indemnitee in connection therewith, including any appeal of or from any
judgment or decision, unless it is proved by clear and convincing evidence in a
court of competent jurisdiction that the Indemnitee’s action or failure to act
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company and, with respect to any criminal action or proceeding, if the
Indemnitee had no reasonable cause to believe the Indemnitee’s conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not satisfy
the foregoing standard of conduct to the extent applicable thereto.

 

  (b)   The Company shall indemnify and hold harmless the Indemnitee, to the
fullest extent permitted by the laws of the State of Ohio in effect on the date
hereof or as such laws may from time to time hereafter be amended to increase
the scope of such permitted indemnification, if or when the Indemnitee was or is
a party, or is threatened to be made a party, to any threatened, pending, or
completed action, suit or proceeding by or in the right of the Company to
procure a judgment in its favor, by reason of the fact that the Indemnitee is or
was a Director, officer, employee, or agent of the Company, or is or was serving
at the request of the Company as a director, trustee, officer, employee, member,
manager, or agent of another corporation, domestic or foreign, nonprofit or for
profit, a limited liability company, or a partnership, joint venture, trust, or
other enterprise, against any and all Expenses actually and reasonably incurred
by the Indemnitee in connection with the defense or settlement thereof or any
appeal of or from any judgment or decision, unless it is proved by clear and
convincing evidence in a court of competent jurisdiction that the Indemnitee’s
action or failure to act involved an act or omission undertaken with deliberate
intent to cause injury to the Company or undertaken with reckless disregard for
the best interests of the Company, except that no indemnification shall be made
in respect of any action, suit or proceeding in which the only liability
asserted against the Indemnitee is pursuant to Section 1701.95 of the Ohio
Revised Code (“ORC”).

 

  (c)   Any indemnification under Section 2(a) or 2(b), unless ordered by a
court, shall be made by the Company only as authorized in the specific case,
upon a determination that indemnification of the Indemnitee is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct
set forth in Section 2(a) or 2(b). Such determination shall be made:

 

  (i)   by the Board by a majority vote of a quorum consisting of Directors who
were not and are not parties to or threatened with the action, suit, or
proceeding referred to in Section 2(a) or 2(b);

 

2



--------------------------------------------------------------------------------

  (ii)   if such a quorum of disinterested Directors is not obtainable or if a
majority vote of such quorum of disinterested Directors so directs, in a written
opinion by independent legal counsel (designated for such purpose by the Board)
which shall not be an attorney, or a firm having associated with it an attorney,
who has been retained by or who has performed services for the Company or any
person to be indemnified within the five years preceding such determination;

 

  (iii)   by the shareholders of the Company; or

 

  (iv)   by the court of common pleas or the court in which such action, suit,
or proceeding was brought.

 

  (d)   To the extent that the Indemnitee has been successful on the merits or
otherwise, including the dismissal of an action without prejudice, in defense of
any action, suit, or proceeding referred to in Section 2(a) or 2(b), or in
defense of any claim, issue, or matter therein, the Indemnitee shall be
indemnified against Expenses actually and reasonably incurred by the Indemnitee
in connection therewith. Expenses actually and reasonably incurred by the
Indemnitee in defending any such action, suit, or proceeding shall be paid by
the Company as they are incurred in advance of the final disposition of such
action, suit, or proceeding under the procedure set forth in Section 4(b).

 

  (e)   For purposes of this Agreement, references to “other enterprise” shall
include any employee benefit plan; references to “fines” shall include any
excise taxes assessed on the Indemnitee with respect to any employee benefit
plan; and references to “serving at the request of the Company” shall include
any service as a director, officer, employee, or agent of the Company which
imposes duties on, or involves services by, the Indemnitee with respect to an
employee benefit plan, its participants or beneficiaries.

 

3.   Additional Indemnification. Pursuant to ORC Section 1701.13(E)(6), without
limiting any right which the Indemnitee may have pursuant to Section 2 or any
other provision of this Agreement or the Articles of Incorporation of the
Company (as amended as of the date hereof, the “Articles”), the Regulations, the
ORC, any policy of insurance, or otherwise, but subject to any limitation on the
maximum permissible indemnity which may exist under applicable law at the time
of any request for indemnity hereunder and subject to the following provisions
of this Section 3, the Company shall indemnify the Indemnitee against any amount
which the Indemnitee is or becomes obligated to pay relating to or arising out
of any claim made against the Indemnitee because of any act, failure to act, or
neglect or breach of duty, including any actual or alleged error, misstatement,
or misleading statement, which the Indemnitee commits, suffers, permits, or
acquiesces in while acting in the Indemnitee’s capacity as a Director of the
Company. The payments which the Company is obligated to make pursuant to this
Section 3 shall include any and all Expenses actually and reasonably incurred by
the Indemnitee in connection therewith, including any appeal of or from any
judgment or decision;

 

3



--------------------------------------------------------------------------------

provided, however, that the Company shall not be obligated under this Section 3
to make any payment in connection with any claim against the Indemnitee:

 

  (a)   to the extent of any fine or similar governmental imposition which the
Company is prohibited by applicable law from paying which results from a final,
nonappealable order; or

 

  (b)   to the extent based upon or attributable to the Indemnitee having
actually realized a personal gain or profit to which the Indemnitee was not
legally entitled, including profit from the purchase and sale by the Indemnitee
of equity securities of the Company which are recoverable by the Company
pursuant to Section 16(b) of the Securities Exchange Act of 1934, or profit
arising from transactions in publicly traded securities of the Company which
were effected by the Indemnitee in violation of Section 10(b) of the Securities
Exchange Act of 1934, or Rule 10b-5 promulgated thereunder.

 

A determination as to whether the Indemnitee shall be entitled to
indemnification under this Section 3 shall be made in accordance with Section
4(a). Expenses incurred by the Indemnitee in defending any claim to which this
Section 3 applies shall be paid by the Company as they are actually and
reasonably incurred in advance of the final disposition of such claim under the
procedure set forth in Section 4(b).

 

4.   Certain Procedures Relating to Indemnification. (a) For purposes of
pursuing the Indemnitee’s rights to indemnification under Sections 2 or 3, the
Indemnitee shall (i) submit to the Board a sworn statement of request for
indemnification substantially in the form of Exhibit 1 (the “Indemnification
Statement”) averring that the Indemnitee is entitled to indemnification
hereunder; and (ii) present to the Company reasonable evidence of all amounts
for which indemnification is requested. Submission of an Indemnification
Statement to the Board shall create a presumption that the Indemnitee is
entitled to indemnification hereunder, and the Company shall, within 60 calendar
days after submission of the Indemnification Statement, make the payments
requested in the Indemnification Statement to or for the benefit of the
Indemnitee, unless (i) within such 60-calendar day period the Board shall
resolve by vote of a majority of the Directors at a meeting at which a quorum is
present that the Indemnitee is not entitled to indemnification under Section 3,
(ii) such vote shall be based upon clear and convincing evidence (sufficient to
rebut the foregoing presumption), and (iii) the Indemnitee shall have received
within such period notice in writing of such vote, which notice shall disclose
with particularity the evidence upon which the vote is based. The foregoing
notice shall be sworn to by all persons who participated in the vote and voted
to deny indemnification. The provisions of this Section 4(a) are intended to be
procedural only and shall not affect the right of Indemnitee to indemnification
under Section 3 so long as Indemnitee follows the prescribed procedure and any
determination by the Board that Indemnitee is not entitled to indemnification
and any failure to make the payments requested in the Indemnification Statement
shall be subject to judicial review by any court of competent jurisdiction.

 

4



--------------------------------------------------------------------------------

  (b)   For purposes of obtaining payments of Expenses in advance of final
disposition pursuant to the second sentence of Section 2(d) or the last sentence
of Section 3, the Indemnitee shall submit to the Company a sworn request for
advancement of Expenses substantially in the form of Exhibit 2 (the
“Undertaking”), averring that the Indemnitee has reasonably incurred actual
Expenses in defending an action, suit or proceeding referred to in Section 2(a)
or 2(b) or any claim referred to in Section 3, or pursuant to Section 9. Unless
at the time of the Indemnitee’s act or omission that is the subject of an action
referred to in Section 2(a) or 2(b), the Articles or the Regulations prohibit
such advances by specific reference to ORC Section 1701.13(E)(5)(a) and unless
the only liability asserted against the Indemnitee in the subject action, suit
or proceeding is pursuant to ORC Section 1701.95, the Indemnitee shall be
eligible to execute Part A of the Undertaking by which the Indemnitee undertakes
to (i) repay such amount if it is proved by clear and convincing evidence in a
court of competent jurisdiction that the Indemnitee’s action or failure to act
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company and (ii) reasonably cooperate with the Company concerning the action,
suit, or proceeding. In all cases, the Indemnitee shall be eligible to execute
Part B of the Undertaking by which the Indemnitee undertakes to repay such
amount if it ultimately is determined that the Indemnitee is not entitled to be
indemnified by the Company under this Agreement or otherwise. In the event that
the Indemnitee is eligible to and does execute both Part A and Part B of the
Undertaking, the Expenses which are paid by the Company pursuant thereto shall
be required to be repaid by the Indemnitee only if the Indemnitee is required to
do so under the terms of both Part A and Part B of the Undertaking. Upon receipt
of the Undertaking, the Company shall thereafter promptly pay such Expenses of
the Indemnitee as are noticed to the Company in writing and in reasonable detail
arising out of the matter described in the Undertaking. No security shall be
required in connection with any Undertaking.

 

5.   Partial Indemnity, etc. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
Expenses but not for all of the total amount thereof, the Company will
nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled. In connection with any determination as to whether
Indemnitee is entitled to be indemnified hereunder, there will be a presumption
that Indemnitee is so entitled, which presumption the Company may overcome only
by its adducing clear and convincing evidence to the contrary.

 

6.   Limitation on Indemnity. Notwithstanding anything contained herein to the
contrary, the Company shall not be required hereby to indemnify the Indemnitee
with respect to any action, suit, or proceeding that was initiated by the
Indemnitee unless (a) such action, suit, or proceeding was initiated by the
Indemnitee to enforce any rights to indemnification arising hereunder pursuant
to Section 9, (b) authorized by another agreement to which the Company is a
party whether heretofore or hereafter entered, or (c) otherwise ordered by the
court in which the suit was brought.

 

 

5



--------------------------------------------------------------------------------

7.   Subrogation; Duplication of Payments.

 

  (a)   In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

  (b)   The Company shall not be liable under this Agreement to make any payment
in connection with any claim made against Indemnitee to the extent Indemnitee
has actually received payment (under any insurance policy, the Regulations or
otherwise) of the amounts otherwise payable hereunder.

 

8.   Defense of Claims. The Company will be entitled to participate in the
defense of any action, suit, proceeding or claim that is the subject of an
indemnification claim made hereunder by the Indemnitee, or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee, provided that
in the event that (a) the use of counsel chosen by the Company to represent the
Indemnitee would present such counsel with an actual or potential conflict, (b)
the named parties in any such action, suit, proceeding or claim (including any
impleaded parties) include both the Company and the Indemnitee and the
Indemnitee concludes that there may be one or more legal defenses available to
the Indemnitee that are different from or in addition to those available to the
Company, or (c) any such representation by the Company would be precluded under
the applicable standards of professional conduct then prevailing, then the
Indemnitee will be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular action,
suit, proceeding or claim) at the Company’s expense. The Company will not,
without the prior written consent of the Indemnitee, effect any settlement of
any threatened or pending action, suit or proceeding to which the Indemnitee is
or could have been a party unless such settlement solely involves the payment of
money and includes an unconditional release of the Indemnitee from all liability
on any claims that are the subject matter of such action, suit, proceeding or
claim.

 

9.   Fees and Expenses of Enforcement. It is the intent of the Company that the
Indemnitee not be required to incur the expenses associated with the
interpretation, enforcement or defense of the Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder. Accordingly, if it should appear to the Indemnitee that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any action, suit or proceeding designed to deny, or to recover from,
the Indemnitee the benefits provided or intended to be provided to the
Indemnitee hereunder, the Company irrevocably authorizes the Indemnitee from
time to time to retain counsel of the Indemnitee’s choice, at the expense of the
Company as hereafter provided, to advise and represent the Indemnitee in
connection with any such interpretation, enforcement or

 

6



--------------------------------------------------------------------------------

defense, including the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, shareholder,
or other person affiliated with the Company, in any jurisdiction. Regardless of
the outcome thereof, the Company shall pay and be solely responsible for any and
all costs, charges, and expenses including fees and expenses of attorneys and
others, reasonably incurred by the Indemnitee pursuant to this Section 9.

 

10.   Merger or Consolidation. In the event that the Company shall be a
constituent corporation in a consolidation, merger, or other reorganization, the
Company, if it shall not be the surviving, resulting, or acquiring corporation
therein, shall require as a condition thereto that the new, surviving,
resulting, or acquiring corporation agree to assume all of the obligations of
the Company hereunder and to indemnify and hold harmless the Indemnitee to the
full extent provided herein. Whether or not the Company is the new, resulting,
surviving, or acquiring corporation in any such transaction, the Indemnitee
shall also stand in the same position under this Agreement with respect to the
new, resulting, surviving, or acquiring corporation as the Indemnitee would if
the Indemnitee had served the new, resulting, surviving, or acquiring
corporation in the same capacity.

 

11.   Nonexclusivity and Severability.

 

  (a)   The rights to indemnification provided by this Agreement shall not be
exclusive of, and shall be in addition to, any other rights of indemnification
to which the Indemnitee may be entitled under the Articles, the Regulations, the
ORC or any other statute, any insurance policy, agreement, or vote of
shareholders or disinterested directors, or otherwise (collectively, “Other
Indemnity Provisions”), both as to action in the Indemnitee’s official
capacities and as to action in another capacity while holding the Indemnitee’s
offices or positions, and shall continue after the Indemnitee has ceased to be a
Director, trustee, officer, employee, member, manager, or agent of the Company
or other entity for which the Indemnitee’s service gives rise to a right
hereunder, and shall inure to the benefit of the Indemnitee’s heirs, executors,
and administrators. To the extent that (i) Indemnitee otherwise would have any
greater right to indemnification under any Other Indemnity Provision, Indemnitee
will be deemed to have such greater right hereunder and (ii) any change is made
to any Other Indemnity Provision that permits any greater right to
indemnification than that provided under this Agreement as of the date hereof,
Indemnitee will be deemed to have such greater right hereunder. The Company will
not adopt any amendment to the Articles or the Regulations the effect of which
would be to deny, diminish or encumber the Indemnitee’s rights under this
Agreement, the Articles, the Regulations, the substantive laws of the Company’s
jurisdiction of incorporation, or any other contract or otherwise.

 

  (b)   If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable, or
otherwise illegal, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected, and the
provision so held to

 

7



--------------------------------------------------------------------------------

be invalid, unenforceable, or otherwise illegal shall be reformed to the extent
(and only to the extent) necessary to make it enforceable, valid, and legal.

 

12.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without giving effect to the
principles of conflict of laws thereof.

 

13.   Modification. This Agreement and the rights and duties of the Indemnitee
and the Company hereunder may be modified only by an instrument in writing
signed by both parties hereto.

 

14.   Notices. Any notice, claim, request or demand required or permitted
hereunder shall be in writing and shall be deemed to have been duly given (a)
when received if delivered in person, (b) five days after being sent by
registered or certified mail, return receipt requested, postage prepaid, (c)
when transmitted by facsimile (with confirmation of receipt) or (d) one business
day after being sent by a nationally recognized overnight delivery service, to
the appropriate party at the address or facsimile number specified below:

 

If to the Company, to:

 

Parker-Hannifin Corporation

6035 Parkland Boulevard

Cleveland, Ohio 44124-4141

Attention: Corporate Secretary; and

 

If to the Indemnitee, to the address set forth on the signature page hereto.

 

Either party hereto may change its address or facsimile number for the purposes
of this Section 14 by giving notice as provided herein.

 

15.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

 

16.   Headings. The headings contained in this Agreement are included for
purposes of convenience only, and shall not affect the meaning or interpretation
of this Agreement.

 

17.   Miscellaneous. References to Sections and Exhibits in this Agreement are
references to Sections of and Exhibits to this Agreement unless otherwise
indicated. The Exhibits to this Agreement are incorporated herein by reference
and made a part of this Agreement for all purposes. The word “including” means
including without limitation. Any reference to the singular in this Agreement
shall also include the plural and vice versa.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

PARKER-HANNIFIN CORPORATION

By:

 

--------------------------------------------------------------------------------

   

Thomas A. Piraino, Jr.

Vice President, General Counsel and Secretary

 

INDEMNITEE:  

--------------------------------------------------------------------------------

Name:

Address:



--------------------------------------------------------------------------------

Exhibit 1

 

INDEMNIFICATION STATEMENT

 

STATE OF                                                  )    
                                                      ) SS COUNTY OF
                                             )

 

I,                                         , being first duly sworn, do depose
and say as follows:

 

1.   This Indemnification Statement is submitted pursuant to the Indemnification
Agreement, dated                     , 20     (the “Indemnification Agreement”),
by and between Parker-Hannifin Corporation (the “Company”), an Ohio corporation,
and the undersigned.

 

2.   I am requesting indemnification against costs, charges, expenses (which may
include fees and expenses of attorneys and/or others), judgments, fines, and
amounts paid in settlement (collectively, “Liabilities”), which have been
actually and reasonably incurred by me in connection with a claim referred to in
Section 3 of the aforesaid Indemnification Agreement.

 

3.   With respect to all matters related to any such claim, I am entitled to be
indemnified as herein contemplated pursuant to the aforesaid Indemnification
Agreement.

 

4.   Without limiting any other rights which I have or may have, I am requesting
indemnification against Liabilities which have or may arise out of
                                        
                                        
                                        
                                                     
                                        
                                        
                                        
                                        
                                              
                                        
                                        
                                              .

 

 

 

 

--------------------------------------------------------------------------------

[Signature of Indemnitee]

 

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this              day of                             , 20    .

 

 

--------------------------------------------------------------------------------

 

 

[Seal]

 

My commission expires the              day of             , 20    .

 

 



--------------------------------------------------------------------------------

Exhibit 2

 

UNDERTAKING

 

STATE OF                                                  )    
                                                      ) SS COUNTY OF
                                             )

 

I,                                         , being first duly sworn do depose
and say as follows:

 

1.   This Undertaking is submitted pursuant to the Indemnification Agreement,
dated                             , 20     (the “Indemnification Agreement”), by
and between Parker-Hannifin Corporation (the “Company”), an Ohio corporation,
and the undersigned.

 

2.   I am requesting payment of costs, charges, and expenses which I have
reasonably incurred or will reasonably incur in defending an action, suit or
proceeding, referred to in Section 2(a) or 2(b) or any claim referred to in
Section 3, or pursuant to Section 9, of the aforesaid Indemnification Agreement.

 

3.   The costs, charges, and expenses for which payment is requested are, in
general, all expenses related to                                       
                                        
                                        
                                        
                                         
                                        
                                        
                                        
                                        
                                              
                                        
                                        
                                                  .

 

4.   Part A

 

I hereby undertake to (a) repay all amounts paid pursuant hereto if it is proved
by clear and convincing evidence in a court of competent jurisdiction that my
action or failure to act which is the subject of the matter described herein
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company and (b) reasonably cooperate with the Company concerning the action,
suit, proceeding or claim.

 

 

--------------------------------------------------------------------------------

[Signature of Indemnitee]

 



--------------------------------------------------------------------------------

4. Part B

 

I hereby undertake to repay all amounts paid pursuant hereto if it ultimately is
determined that I am not entitled to be indemnified by the Company under the
aforesaid Indemnification Agreement or otherwise.

 

 

--------------------------------------------------------------------------------

[Signature of Indemnitee]

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this                          day of                     , 20     .

 

 

--------------------------------------------------------------------------------

 

 

[Seal]

 

My commission expires the                  day of                             ,
20    .

 